Citation Nr: 1233866	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral neuropathy, left upper extremity (previously rated as peripheral neuropathy, left hand (nondominant)), associated with diabetes mellitus, type II, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for peripheral neuropathy, left lower extremity associated with diabetes mellitus, type, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the claims file.  

During the course of the appeal, in a February 2010 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) effective on August 18, 2009.  The Veteran did not file a second notice of disagreement (NOD) disagreeing with the effective date assigned by the RO.  Thus, that issue is not presently in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).


FINDINGS OF FACT

1.  Throughout the entire rating period under appellate review, the Veteran's peripheral neuropathy of the right upper extremity and left upper extremity is shown to be productive of a disability picture that more nearly approximates moderate neuritis of the median nerve.

2.  Throughout the entire rating period under appellate review, the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity is shown to be productive of a disability picture that more nearly approximates moderate neuritis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent disability rating, but not more, for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, including Diagnostic Code 8615 (2012).  

2.  The criteria for the assignment of a 20 percent disability rating, but not more, for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, including Diagnostic Code 8615 (2012).  

3.  The criteria for the assignment of a 20 percent disability rating, but not more, for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, including Diagnostic Code 8620 (2012).  

4.  The criteria for the assignment of a 20 percent disability rating, but not more, for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, including Diagnostic Code 8620 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased disability rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, regarding the duty to notify, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the October 2007 letter, which was sent prior to the January 2008 rating decision on appeal, no further development is required with respect to the duty to notify.   

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's pertinent available post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding.  Although his VA treatment records from January 2002 through January 2003, which he identified as pertinent, are unavailable, the obtained an affirmative response from the VA medical center indicating that those the records sought do not exist.  The Veteran was notified of this determination in June 2009, as required by  38 C.F.R. § 3.159(e).  

Also, the Veteran was afforded numerous VA examinations, most recently in June 2011, to evaluate the severity of his peripheral neuropathy.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because, as shown below, they describe the service-connected disability picture in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since his most recent examination in June 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The Veteran contends that disability ratings higher than 10 percent are assignable for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. § 4.1 (2011).  Ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the Veteran's August 2008 claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Here, the Veteran's peripheral neuropathy of the right upper extremity is assigned a 10 percent schedular disability rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8615, concerning neuritis of the median nerve, which is evaluated as incomplete paralysis.  His peripheral neuropathy of the left upper extremity is assigned a 10 percent schedular disability rating under 38 C.F.R. § 4.124a, DC 8515, concerning  paralysis of the median nerve.  

As directed by 38 C.F.R. § 4.124a, DCs 8615 and 8515 both provide for a 10 percent schedular disability rating for mild symptoms involving the median nerve of either the major or minor side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the median nerve, a 50 percent rating is assignable for a for the major side, and a 40 percent rating is assignable for the minor side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side, and a 60 percent rating is assignable for the minor side.  38 C.F.R. § 4.124a.  

The Veteran's peripheral neuropathy of the right lower extremity and left lower extremity are each assigned a 10 percent schedular disability rating under 38 C.F.R. § 4.124a, DC 8620.  

Under DC 8620, neuritis of the sciatic nerve, which is evaluated as incomplete paralysis, is assigned a 10 percent rating for mild incomplete paralysis; a 20 percent disability rating for moderate incomplete paralysis; a 40 percent disability rating for moderately severe incomplete paralysis; a 60 percent disability rating for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2012).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2012).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by these organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2012).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

Peripheral Neuropathy of the Right Upper Extremity 
and Left Upper Extremity

In the present case, the Board finds after careful consideration of the pertinent evidence of records that a 30 percent rating is assignable for peripheral neuropathy of the right upper extremity, as the dominant side, and a 20 percent rating is assignable for peripheral neuropathy of the left upper extremity, as the minor side.  See 38 C.F.R. §§ 4.124a, 4.69 (2012).  In making these determinations, the Board takes notice of the evidence of record showing that the Veteran is right-handed, so the right will be considered the major (dominant) side, and the left will be considered the minor (non-dominant) side.  38 C.F.R. § 4.69 (2011).

Historically, the evidence of record demonstrates that the Veteran underwent left carpal tunnel release, decompression, and anterior transposition of left ulnar nerve at the elbow in June 2005, which was prior to the instant period of appellate review.  Also pertinent, the medical records beginning from August 2007 also demonstrate left ulnar neuropathy and shoulder impingement syndrome.  As reflected in an August 2005 rating decision, which grants service connection for peripheral neuropathy, the Veteran's service-connected disability picture involves the symptomatology associated with each of these conditions except for shoulder impingement syndrome.  (VA examinations from November 2007 and December 2008, discussed in detail herein below, reflect a disability picture also involving ulnar neuropathy.)  Accordingly, the degree of symptomatology for those conditions, except for shoulder impingement syndrome, must be attributed to the service-connected disability picture.  See 38 C.F.R. § 3.102; Mittleider, 11 Vet. App. at 182.

The pertinent evidence first consists of a physical examination at VA in August 2007, which revealed pain in the shoulders, but no focal weakness in the upper extremities, and intact distal neurovascular status.  Similarly, on neurologic consultation at VA in August 2007, the Veteran complained of tingling in both hands on a constant basis.  Physical examination showed absent right biceps jerk, otherwise 1+, but intact sensation.  The assessment was that there was "[n]ot much evidence of peripheral polyneuropathy on exam."  Then on evaluation for shoulder complaints at VA in September 2007,  it was noted that the Veteran had ongoing numbness in the hands, also with pain just above elbow.  

An electromyography (EMG)/nerve conduction study (NCS) was then performed at VA in September 2007.  The findings showed mild left ulnar neuropathy with prior ulnar nerve transposition surgery, but normal NCV of both median nerves and right ulnar nerve.  On follow-up at VA in September 2007, the Veteran complained of painful peripheral neuropathy adequately controlled with Tylenol, and rarely with prescription medication.  

The Veteran also underwent a VA examination in September 2007 to assess the severity of his service-connected symptomatology.  The VA examiner noted that the Veteran had peripheral neuropathy affecting all four limbs, manifested as carpal tunnel and cubital tunnel syndrome in the upper limbs; there was also nonservice-connected pain in the shoulders as biccipital tendonitis and shoulder impingent syndrome.  Regarding peripheral neuropathy, the Veteran's complaints involved using a computer keyboard by the hunt-and-peck method; cramping episodes where his fingers would draw up, which required him to manually open them, occurring up to 4 times daily.  He also reported that he would  likely drop anything he was holding during a cramping episode.  The VA examiner found the Veteran's diagnosis to be "typical" ulnar neuropathic dysesthesia, with decreased sensation and pain into the left elbow and down the ulnar aspect into fingers; complaints of lessened strength in left hand arm; and diagnosis of numbness and tingling in right forearm consistent with carpal tunnel syndrome  The VA examiner's physical examination showed normal fisting; normal musculature of arms and hands; and no intrinsics or thenar eminence wasting.  There was normal right hand grip strength; half normal left hand grip strength; slightly diminished sensation to distal hands and along the feet, and positive Tinels sign at the left elbow, negative wrists.  The VA examiner found "satisfactory" functioning of hands.   Also, the Veteran was independent in his activities of daily living (ADLs), although he had trouble with most household chores related to the shoulders .  

The Veteran then underwent a second VA examination in December 2008.  The VA examiner noted that there were no significant changes since the November 2007 VA examination.  The Veteran's complaints as of December 2008 involved a constant buzz, numbness, and tingling in the bilateral hands with a glove-like distribution to the wrists.  Also, his fingers and hands would cramp up on daily basis.  He had difficulty lifting, carrying, and picking things up due to weakness and inability to feel.  Further, he could not do fine motor activities with his hands, such as mechanical work, carpentry, and using tools.  He complained that the left was worse than the right.  Physical examination showed hands with slight atrophy of left thenar eminence, otherwise no wasting or atrophy in the hands or fingers.  Grip strength was 4/5 on the left and 5/5 on the right; left wrist strength decreased to flexion and extension 4/5, and the Veteran could touch thumb to all fingers and resist breaking open the finger/thumb connection.  Further, he could touch fingers to the medial crease of the palm; could pick up coins; write his name 5 times; and lift up a heavy cup with both left and right, but with complaints of difficulty.  Sensation was decreased in the hands to wrists, and Tinels sign was positive, Phalens sign was negative bilaterally.  He also had absent deep tendon reflexes bilaterally.  In an addendum, the VA examiner gave an assessment of peripheral neuropathy of the bilateral upper extremities, left ulnar neuropathy status post surgery, with some weakness in the left hand secondary to his diabetes mellitus.  

In comparison to the December 2008 VA examination findings, private evaluations in June 2009 (concerning unrelated heart conditions) revealed grip strength equal bilaterally; normal muscle strength and tone; and no atrophy or abnormal movement.  Nonetheless, a VA consultation in July 2009 showed an assessment of painful peripheral neuropathy with left ulnar neuropathy demonstrated by private EMG/NCV in September 2007, but otherwise normal in the upper extremities with adequate pain control on analgesics.  He also had left ulnar neuropathy with paresthesias/grip weakness, still symptomatic, but helped by physical therapy, after carpal tunnel release, decompression, and anterior transposition of left ulnar nerve in June 2005.  (An identical assessment was given at VA in February 2010.)  

The Veteran then underwent a further VA examination in November 2009.  At that time, his complaints involved constant numbness and tingling in the hands with an inability to carry or operate equipment.  Physical examination showed full range of motion at the elbows, wrists, hands, and fingers without pain, but with diminished grip strength in both hands.  He also had loss of sensation to the fingers and toes involving a glove configuration.  The VA examiner's assessment was mild peripheral neuropathy of each hand.  

More recently, the Veteran underwent another VA examination in June 2011.  His complaints at that time involved tingling and numbness in all fingers of the right hand and left hand, getting worse, and aggravated by prolonged activity.  He had good response to treatment with medication, but rated his pain as 4 to 5 out of 10 in severity.  The pain was constant, with flare-ups involving pain, weakness, fatigue, and functional loss.   He could not carry any object weighing more than 15 pounds or load or unload groceries from the car.  The VA examiner then specified that the specific nerves involved were the peripheral nerves in the bilateral hands, medial nerve in left hand, and  ulnar nerve in left hand.  On physical examination, the Veteran had hand grip strength with Jamar dynamometer of 30/25/20 pounds in both hands.  There was also decreased sensatory functioning below the wrist level bilaterally involving an ulnar nerve distribution in the left forearm below elbow level.  The VA examiner determined that the Veteran had "fair" fine motor control in both upper extremities without paralysis, muscle wasting, or atrophy.  Motor strength was -5/5 in both upper extremities.  EMG and NCV studies showed considerably more delayed latencies.  The assessment was peripheral neuropathy of the upper extremities and ulnar neuropathy.  

Most recently, the Veteran credibly and competently testified at his April 2012 Board hearing that he had ongoing weakness in his left arm following surgery.  Further, he would drop things because he had no strength in his hands.  Hr'g Tr. 3.  He explained that he had to be sure to look at the object.  Hr'g Tr. 4.  He further explained that he could not make a tight fist, and that activities such as changing a light bulb and getting dressed in the morning were difficult.  Hr'g Tr. 9-10.  He clarified that he experienced numbness, but pain was his primary difficulty.  Hr'g Tr. 4.  

In summary, the Board finds that this disability picture more nearly approximates moderate neuritis of the right upper extremity and moderate incomplete paralysis of the left upper extremity with symptoms involving slight muscle atrophy of the thenar eminence demonstrated on examination in December 2008 (but otherwise no muscle atrophy); ongoing sensory disturbances, and constant pain, with complaints primarily involving difficulty gripping.  See 38 C.F.R. § 4.123, 4.124a.  The Board recognizes that the August 2007 VA neurology consultation indicates "[n]ot much evidence of peripheral polyneuropathy"; that the September 2007 VA examiner found satisfactory functioning of hands; and that the December 2008 VA examiner characterized "mild" peripheral neuropathy.  Although this evidence indicates a less severe disability picture, the Board nonetheless finds, by resolving all doubt in the Veteran's favor, that the evidence of record overall, particularly the Veteran's complaints of reduced grip strength and sensory loss, which are confirmed on physical examination, in addition to pain, are found to more nearly approximate "moderate" symptoms of peripheral neuropathy.  See 38 C.F.R. § 4.123, 4.124a.  

The Board correspondingly finds that this evidence of record demonstrates a disability picture inconsistent with "severe" peripheral neuropathy.   

For these reasons, a 30 percent rating, but not higher, is assignable for peripheral neuropathy of the right upper extremity, and a 20 percent rating, but not higher, is assignable for peripheral neuropathy of the left upper extremity.  See 38 C.F.R. § 4.124a, DCs 8616, 8516; see also 38 C.F.R. § 4.123.  "Staged ratings" are not warranted because the schedular criteria for the 30 percent and 20 percent ratings, respectively, were met throughout the entire period under appellate review.  See Hart, 21 Vet. App. at 505.  

Peripheral Neuropathy of the Right Lower Extremity 
and Left Lower Extremity

With regard to the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity, the Board similarly finds that the disability picture more nearly approximates a moderate degree of severity, which warrants assignment of a 20 percent disability rating for each lower extremity.  See 38 C.F.R. § 4.124a, DC 8620.

Specifically, the pertinent evidence first includes an August 2007 VA treatment note demonstrating that the Veteran walked with a cane.  Also, on neurologic consultation at VA in August 2007, the Veteran had complaints of chronic foot pain, and it was noted that he had some arthritis in the first metatarsal phalangeal joints bilateral.  Physical examination showed intact sensation, and the neurologist noted that there was "[n]ot much evidence of peripheral polyneuropathy on exam."  On follow-up with his primary care provider at VA in September 2007, it was noted that his painful neuropathy was controlled by Tylenol, rarely with prescription medication.  The assessment was plantar fasciitis, bilateral.  

Then, on VA examination in September 2007, the Veteran complained of pain in his lower legs when standing or sitting for more than a few minutes, although the VA examiner remarked that the Veteran had sat in waiting room for several minutes and then sat through the interview.  The Veteran himself reported that he would sweep and use a leaf blower, but had trouble driving too long before he would need to get out and walk due to pain in legs; the VA examiner noted that nonservice-connected low back pain also contributed to this problem.  The VA examiner also found that nonservice-connected bilateral plantar fasciitis contributed to the Veteran's disability picture.  On clinical evaluation, the VA examiner found peripheral neuropathy that was "moderate in severity" with effects on the Veteran's gait and balance shown by his need to walk with a cane, a slight wide-based gait, and with a neuropathic "slapping" quality to his gait.  

Next, a May 2008 Social Security Residual Functional Capacity review indicates that the Veteran's functional assessment, as shown by VA treatment records through September 2007, reflected limitations involving no prolonged standing or walking more than 30 minutes per hour due to peripheral neuropathy of the bilateral feet.  Also, the Veteran needed a cane for balance and walking assistance with wide-based and neuropathic gait. 

The Veteran then underwent a further VA examination in December 2008.  The VA examiner noted that there had been no significant changes since the November 2007 VA examination.  As of December 2008, his complaints involved a constant buzz, numbness/tingling both in feet, with aching on weight-bearing.  He used a cane and had an unsteady gait, which involved being very unsteady when first getting up in the morning.  He had "near falls," but had not actually fallen in the last year.  His primary limitation involved being unable to walk more than approximately 100 yards.  The VA examiner noted that he was independent in his ADLs.  On physical examination, the Veteran could heel/toe and tandem walk, but had slight instability, which required him to hold the table at times.  Strength was intact bilaterally 5/5, and there was no muscle atrophy or wasting.  Deep tendon reflexes were 1+ and equal at the knees, but absent at the ankles, and he had decreased sensation in the feet to the ankles.  In an addendum, the VA examiner noted an assessment of peripheral neuropathy of bilateral the feet in a stocking distribution, mild, with some gait instability.  

Private evaluations from May 2009 through June 2009 then show that the Veteran denied focal neurological complaints, had steady gait and station, and normal muscle strength and tone with no atrophy or abnormal movements noted.  

Similarly, follow-up at VA in July 2009 and February 2010 showed identical assessments of painful neuropathy and plantar fasciitis, bilateral, improved with custom shoes and by stretching.  

Also, in September 2009, the Veteran had treatment for pain, swelling, and tingling, with difficulty walking, after falling and fracturing his left ankle.  

The Veteran then underwent a further VA examination in November 2009, where he complained of constant numbness and tingling  and burning pain on the bottoms of both feet, but no loss of function.  However, the Veteran reported that he could not work partly due to inability to walk in wooded/rough terrain.  On physical examination, the VA examiner found normal gait and posture without ambulatory aids.  The Veteran had full range of motion throughout, but loss of sensation in the toes in a sock configuration.  The VA examiner's assessment was mild peripheral neuropathy of each foot.  

More recently, the Veteran underwent an additional VA examination in June 2011.  At that time, his current complaints involved tingling and numbness in all toes of both feet, getting worse, aggravated by prolonged activity, but with good response to treatment with medication.  The Veteran rated his pain as 6 out of 10 in severity, constant, with flare-ups involving pain, weakness, fatigue, and functional loss.  He again reported that he could drive for up to only one hour, and he walked with a cane.  However, he had used a rollator walking for longer distances since 2010 due to imbalance and falls.  On physical examination, the VA examiner found decreased sensation below mid-leg level in both feet, and impairment to position sense in the left great toe, but fine motor control was "fair" in both lower extremities.  There was neuritis, but no paralysis, muscle wasting or atrophy in either foot.  Motor strength was -5/5 in all extremities.  The VA examiner also commented that EMG and NCV studies from October 2004 showed considerably more delayed latencies than previously.  The VA examiner's assessment was peripheral neuropathy of both lower extremities.

Most recently, the Veteran credibly and competently testified at his Board hearing that he had fallen down once or twice per month and had no strength.  Hr'g Tr. 3, 4.  He had a "buzz[] 100 miles an hour,"  in addition to severe pain in his feet, which prevented him from sitting for more than two hours.  Hr'g Tr. 3.  He could not go shopping with his wife as he could not walk very far without pain.  Hr'g Tr. 5.  He always used a cane, but would take a double-handed walker to the store at times, or use a "buddy" scooter to ride in.  Hr'g Tr. 6.  He explained that he had numbness, but the pain overrode everything.  Hr'g Tr. 4.  

The Board finds, based on this evidence, that the disability picture involving peripheral neuropathy of the right lower extremity and left lower extremity are both demonstrated to more nearly approximate a moderate degree of severity.  The Board finds particularly persuasive the evidence, including the Veteran's Board hearing testimony, indicating falls and an inability to walk long distances without assistance.  Also persuasive, this degree of symptomatology was reflected on objective testing, particularly the September 2007 VA examination, which expressly confirmed moderate symptoms with an effect on his gait.  The remaining evidence reflects a disability picture substantially similar to that described by the September 2007 VA examiner.  Accordingly, the next higher, 20 percent disability rating, is assignable for each lower extremity.  See 38 C.F.R. § 4.124a, DC 8520.  

The Board finds, on the other hand, that the next higher 40 percent rating is not assignable for peripheral neuropathy of either the right lower extremity or left lower extremity.  Particularly, the December 2008 VA examiner expressly found "mild" peripheral neuropathy.  Also , private evaluations from June 2009, as with the November 2009 VA examination, reflect no gait abnormality.  Also significant, the August 2007 VA neurologic consultation reflects chronic foot pain, with some arthritis in the first metatarsal phalangeal joints bilateral, which is not a service-connected disability.  Likewise, VA outpatient consultations in September 2007, July 2009, and February 2010, as with the September 2007 VA examination, show bilateral plantar fasciitis, which is also not a service-connected disability.  Accordingly, the degree of symptomatology associated with those disabilities may not be attributed to the service-connected peripheral neuropathy.  Mittleider, 11 Vet. App. at 182.  In light of this evidence, the Board finds a disability picture inconsistent with severe peripheral neuropathy of either the right lower extremity or left lower extremity.  38 C.F.R. §§ 3.102, 4.124a.  

For the foregoing reasons, a 20 percent rating, but not higher, is assignable for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  See 38 C.F.R. § 4.124a, DCs 8616, 8516; see also 38 C.F.R. § 4.123.  

There is no other potentially applicable alternative diagnostic code.  Of note, in this regard, although the diagnostic criteria of 38 C.F.R. § 4.71a provide ratings for orthopedic disabilities of the feet, the evidence here, including the June 2011, expressly show that there was no joint involvement.  Again, although the evidence shows arthritis and plantar fasciitis in the feet, such disabilities are not service-connected and cannot, therefore, be considered when assigning a disability rating for peripheral neuropathy.  38 C.F.R. §§ 3.102, 4.124a; Mittleider, 11 Vet. App. at 182.  

Finally, "staged ratings" are not warranted because the schedular criteria for a 20 percent rating, but not higher, were met throughout the entire period under appellate review.  See Hart, 21 Vet. App. at 505.  

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  

If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Id.

In the instant case, as explained in detail above, the Veteran's peripheral neuropathy consisting of a disability picture involving pain and weakness primarily involving decreased ability to grip and walk unaided.  This disability picture is reasonably described by the applicable schedular rating, and it does not present an usual or exceptional disability picture.  Accordingly, referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.





ORDER

A 30 percent disability rating, but not higher, for peripheral neuropathy of the right upper extremity is granted throughout the period of appellate review, subject to the regulations governing the payment of VA monetary benefits.

A 20 percent disability rating, but not higher, for peripheral neuropathy of the left upper extremity is granted throughout the period of appellate review, subject to the regulations governing the payment of VA monetary benefits.

A 20 percent disability rating, but not higher, for peripheral neuropathy of the right lower extremity is granted throughout the period of appellate review, subject to the regulations governing the payment of VA monetary benefits.

A 20 percent disability rating, but not higher, for peripheral neuropathy of the left lower extremity is granted throughout the period of appellate review, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


